DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 recites two periods, both within the table shown. The periods should be omitted and a new period after said table should be inserted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-13, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the dielectric constant εǁ parallel to the longitudinal axes of molecules is larger than the dielectric constant ε⊥ perpendicular to the longitudinal axes of the molecules” and “whereby the dielectric anisotropy Δε is negative”. However, this statement of a negative value cannot be true. As noted on page 2 of the instant specification: “if the dielectric constant εǁ parallel to the longitudinal axes of the molecules is larger than the dielectric constant ε⊥ perpendicular to the longitudinal axes of the molecules, the dielectric anisotropy Δε = εǁ - ε⊥ is greater than zero”.
Claim 3 recites the limitation "the dielectric" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 3 depends, does not positively recite a dielectric as it is only directed to an electro-optical display element. The subject matter after the product-by-process language “upon the application of a voltage” recited in claim 1 holds no patentable weight.
Claim 4 recites the limitation "the glass surface(s)" in lines 4 and 6.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 4 depends, does not recite glass surfaces.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “negative Δε”, and the claim also recites “preferably having a Δε ≤ -4” as well as “particularly preferably a Δε ≤ -8” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 4-13, 16, and 17 recite the limitation "the molecules". Claim 5 also recites the limitation “the compounds” in line 7. There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claims 4-13, 16, and 17 depend, does not positively recite molecules as it is only directed to an electro-optical display element. The subject matter after the product-by-process language “upon the application of a voltage” recited in claim 1 holds no patentable weight.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 9 of U.S. Patent No. 7,018,685. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims are directed to liquid crystal displays comprising dibenzofuran compounds. Formula (I) of ‘685 when defined as: R1 and R2 are the same or different and are each a straight-chain alkyl radical having 1 to 16 carbon atoms in which one or more nonadjacent and nonterminal CH2 groups may be replaced by -O- and one or more hydrogen atoms may be replaced by F or Cl, m is 0, X is O, Y is F, and n is 0 encompasses formula I of instant claims 6-8, 14, 15, and 18-20, specifically formula IA of instant claim 9, more specifically formulae IA1 to IA6 of instant claim 10, even more specifically the compounds of claims 11-13, formula IB of instant claim 16, more specifically the compounds of instant claim 17. Claim 1 recites “in the areas of displays for…” which refers to the use of the electro-optical display element. It has been held that a recitation with respect to the manner in which a claimed composition is intended to be used does not differentiate the claimed composition from a prior art composition satisfying the claimed structural limitations. Ex Parte Masham, 2, USPQ2d 1647 (1987). This recitation of the composition is drawn to intended use; therefore, this limitation does not add any patentable weight to the claim (MPEP 2106). Claim 1 also recites “upon application of a voltage…media orients itself…becomes effective” which is considered product-by-process language. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (In re Thorpe, 227 USPQ 964,966). Thus, claim 1 is merely directed to an electro-optical display element.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reiffenrath et al. (U.S. 2008/0206490).
With regard to claims 1-5, Reiffenrath et al. teaches electro-optical display elements which contain liquid-crystalline media. Known areas of application are, in particular, displays for watches and pocket calculators, and large display panels as used in railway stations, airports and sports arenas. Further areas of application are displays of portable computers and navigation systems, and television and video applications [0001-0002]. Reiffenrath et al. also teaches depending on whether the molecules are oriented with their longitudinal axes perpendicular or parallel to the two plates of a capacitor, the latter has a different capacitance; in other words, the dielectric constant ε of the liquid-crystalline medium has different values for the two orientations. Substances whose dielectric constant is greater when the longitudinal axes of the molecules are oriented perpendicular to the capacitor plates than when they are oriented parallel are referred to as dielectrically positive. In other words, if the dielectric constant εǁ parallel to the longitudinal axes of the molecules is greater than the dielectric constant ε⊥ perpendicular to the longitudinal axes of the molecules, the dielectric anisotropy Δε = εǁ - ε⊥ is greater than zero. Most liquid crystals used in conventional displays fall into this group. Both the polarizability of the molecule and the permanent dipole moment play a role for the dielectric anisotropy. On application of a voltage to the display, the longitudinal axis of the molecules orients itself in such a way that the larger of the dielectric constants becomes effective [0003-0004]. Reiffenrath et al. further teaches attempts have recently been made to improve the viewing-angle dependence using liquid-crystalline compounds whose dipole moment perpendicular to the longitudinal axis of the molecule is larger than that parallel to the longitudinal axis of the molecule. The dielectric anisotropy Δε is negative. In the field-free state, these molecules are oriented perpendicular to the glass surface of the display. Application of an electric field causes them to orient themselves more or less parallel to the glass surfaces. Displays of this type are known as VA-TFT ("vertically aligned") displays [0006]. Reiffenrath et al. also teaches the compounds according to the invention preferably have a Δε of ≤-2 and particularly preferably a Δε of ≤-5. They exhibit very good compatibility with the usual substances used in liquid-crystal mixtures for displays. Furthermore, the compounds of the formula I according to the invention have values for the optical anisotropy Δn which are particularly suitable for use in VA-TFT displays. The compounds according to the invention preferably have a Δn of greater than 0.02 and less than 0.30, preferably greater than 0.04 and less than 0.15. The other physical, physicochemical or electro-optical parameters of the compounds according to the invention are also advantageous for use of the compounds in liquid-crystalline media. The compounds have, in particular, a sufficient breadth of the nematic phase and good low-temperature and long-term stability as well as sufficiently high clearing points. In particular, they have low rotational viscosity at the same time as relatively high clearing points [0022-0024].
Claim 1 recites “in the areas of displays for…” which refers to the use of the electro-optical display element. It has been held that a recitation with respect to the manner in which a claimed composition is intended to be used does not differentiate the claimed composition from a prior art composition satisfying the claimed structural limitations. Ex Parte Masham, 2, USPQ2d 1647 (1987). This recitation of the composition is drawn to intended use; therefore, this limitation does not add any patentable weight to the claim (MPEP 2106). Claim 1 also recites “upon application of a voltage…media orients itself…becomes effective” and claim 4 recites “the application of an electric field causes…” which are considered product-by-process language. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (In re Thorpe, 227 USPQ 964,966). Thus, claim 1 is merely directed to an electro-optical display element.
Claims 1, 3-7, 9-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al. (U.S. 7,018,685).
Schmidt et al. teaches many manufacturers have developed electro-optical displays based on nematic liquid crystals which have been in use for many years, for example in the field of notebook PCs, personal digital assistants and desktop monitors. These use the technologies of TN (twisted nematics), STN (supertwisted nematics), AM-TN (active matrix-twisted nematics), AM-IPS (active matrix-in plane switching), AM-MVA (active matrix-multidomain vertically aligned) [col 1 lines 5-12]. Schmidt et al. also teaches liquid-crystal mixtures are required which, on the one hand, have a very wide working temperature range and, on the other hand, have a very low threshold voltage, for example for use in automobiles, in which a temperature range of from -40°C to 100°C can readily occur, but also for portable devices such as cellphones and notebook PCs. Furthermore, the trend toward moving pictures using nematic liquid crystals only appears to be realizable if the electrode separation of such LCDs is reduced, since the response times are inversely proportional to the square of the electrode separation. This inevitably results in a reduction of brightness and contrast, unless liquid-crystal mixtures having a high optical anisotropy value (Δn) are used. However, materials having high optical anisotropy usually also have high viscosities and therefore lead away from the objective set. There is therefore a demand for novel, suitable liquid-crystal mixtures and mixture components which have a high clearing point and a high optical anisotropy, while at the same time having comparatively low rotational viscosity. It is therefore an object of the present invention to provide novel components for use in smectic or nematic liquid-crystal mixtures which have high positive dielectric anisotropy values combined with a favorable relationship of viscosity and clearing point. Furthermore, the compounds should be light- and UV-stable and also thermally stable to a high degree. They should also be suitable for realizing a high voltage holding ratio (VHR). They should also be readily obtainable synthetically and therefore potentially inexpensive [col 3 lines 11-42] (claims 1 and 3-5) such that compounds of formula (I) fulfill these requirements in an exceptional manner [col 4 lines 66-67] wherein a specific example of a compound of formula (I) is compound 3-Butoxy-4,6-difluoro-7-n-propyldibenzofuran seen in Example 20 [col 22 line 30] which is equivalent to formula I of instant claims 6, 18, and 20 when R1 is an alkyl radical having 4 C atoms, m is 1, n is 0 such that m + n is 1, and R1 is an alkyl radical having 3 C atoms. Schmidt et al. further teaches another example of formula (I) is compound 4,6-Difluoro-3,7-di-n-pentyldibenzofuran seen in Example 23 [col 22 line 52] which is equivalent to formula I of instant claims 6 and 20 when R1 and R2 are alkyl having 5 C atoms and m and n are 0. Schmidt et al. also teaches the following formula (Ii):

    PNG
    media_image1.png
    116
    375
    media_image1.png
    Greyscale
[col 6 line 25] wherein R4 and R5 are the same or different and are each a straight-chain alkyl, alkenyl or alkoxy radical having from 2 to 12 carbon atoms [col 7 lines 13-15] which is equivalent to formula I of instant claims 7, 11-15, and 19, specifically formula IA of instant claim 9, more specifically formulae IA1 to IA6 of instant claim 10. A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)). When a claimed compound is not specifically named in a reference, but instead it is necessary to select portions of teachings within the reference and combine them, e.g., select various substituents from a list of alternatives given for placement at specific sites on a generic chemical formula to arrive at a specific composition, anticipation can only be found if the classes of substituents are sufficiently limited or well delineated. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). If one of ordinary skill in the art is able to "at once envisage" the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be "at once envisaged." One may look to the preferred embodiments to determine which compounds can be anticipated. In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962). MPEP 2131.02 III. Further, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Therefore, the compounds of Schmidt et al. will inherently have the properties recited in claim 5.
Claim 1 recites “in the areas of displays for…” which refers to the use of the electro-optical display element. It has been held that a recitation with respect to the manner in which a claimed composition is intended to be used does not differentiate the claimed composition from a prior art composition satisfying the claimed structural limitations. Ex Parte Masham, 2, USPQ2d 1647 (1987). This recitation of the composition is drawn to intended use; therefore, this limitation does not add any patentable weight to the claim (MPEP 2106). Claim 1 also recites “upon application of a voltage…media orients itself…becomes effective” and claim 4 recites “the application of an electric field causes…” which are considered product-by-process language. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (In re Thorpe, 227 USPQ 964,966). Thus, claim 1 is merely directed to an electro-optical display element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schmidt et al. (U.S. 7,018,685).
With regard to claims 8, 16, and 17, Schmidt et al. teaches the following formula (Ii):

    PNG
    media_image1.png
    116
    375
    media_image1.png
    Greyscale
[col 6 line 25] wherein R4 and R5 are the same or different and are each a straight-chain alkyl, alkenyl or alkoxy radical having from 2 to 12 carbon atoms [col 7 lines 13-15]. Schmidt et al. also teaches in general formula (I), preference is given to the compounds of the formula (I) where R1 and R2 are the same or different and are each a straight-chain or branched alkyl radical having from 1 to 14 carbon atoms or a straight-chain or branched alkenyl radical having from 2 to 14 carbon atoms, in each of which one or more nonadjacent and nonterminal CH2 groups may be replaced by --O-- and/or one or more hydrogen atoms may be replaced by F [col 5 lines 7-18] which is equivalent to formula I of instant claim 8, specifically formula IB of instant claim 16, more specifically the compounds of instant claim 17. Although Schmidt et al. fails to incorporate fewer methylene linkage, -CH2-, i.e. R4 is methyl, the similarity between the chemical structures and expected properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed compound of formula I without the additional methylene. In re Payne (A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”) 606 F.2d 303, 203 USPQ 245 (CCPA 1979); In re Dillon (discussed below and in MPEP § 2144 for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds), 919 F.2 d 688, 16 USPQ2d 1897 (Fed. Circ. 1991). See MPEP § 2144.08. Case law holds that homologues (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (U.S. 7,018,685) as applied to claim 1 above, and further in view of Reiffenrath et al. (U.S. 2008/0206490).
With regard to claim 2, Schmidt et al. teaches the above electro-optical display element but does not teach that it comprises two plates of a capacitor.
However, Reiffenrath et al. teaches electro-optical display elements which contain liquid-crystalline media. Known areas of application are, in particular, displays for watches and pocket calculators, and large display panels as used in railway stations, airports and sports arenas. Further areas of application are displays of portable computers and navigation systems, and television and video applications [0001-0002]. Reiffenrath et al. also teaches depending on whether the molecules are oriented with their longitudinal axes perpendicular or parallel to the two plates of a capacitor, the latter has a different capacitance; in other words, the dielectric constant ε of the liquid-crystalline medium has different values for the two orientations. Substances whose dielectric constant is greater when the longitudinal axes of the molecules are oriented perpendicular to the capacitor plates than when they are oriented parallel are referred to as dielectrically positive. In other words, if the dielectric constant εǁ parallel to the longitudinal axes of the molecules is greater than the dielectric constant ε⊥ perpendicular to the longitudinal axes of the molecules, the dielectric anisotropy Δε = εǁ - ε⊥ is greater than zero. Most liquid crystals used in conventional displays fall into this group. Both the polarizability of the molecule and the permanent dipole moment play a role for the dielectric anisotropy. On application of a voltage to the display, the longitudinal axis of the molecules orients itself in such a way that the larger of the dielectric constants becomes effective [0003-0004]. Reiffenrath et al. further teaches attempts have recently been made to improve the viewing-angle dependence using liquid-crystalline compounds whose dipole moment perpendicular to the longitudinal axis of the molecule is larger than that parallel to the longitudinal axis of the molecule. The dielectric anisotropy Δε is negative. In the field-free state, these molecules are oriented perpendicular to the glass surface of the display. Application of an electric field causes them to orient themselves more or less parallel to the glass surfaces. Displays of this type are known as VA-TFT ("vertically aligned") displays [0006]. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, Reiffenrath et al. teaches known electro-optical display elements, specifically VA-TFT displays, comprise two plate capacitors. Schmidt et al. teaches electro-optical elements, specifically AM-MVA displays. Therefore, it would have been obvious to one of ordinary skill in the art to modify the teachings of Schmid et al. to include two plates of a capacitor as taught by Reiffenrath et al. through routine experimentation and arrive at the instant claims with a reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 10,774,263, U.S. 10,364,392, U.S. 10,072,210, U.S. 10,017,695, and U.S. 9,719,016 also qualify as obvious double patenting over at least claims 1 and 20.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722    

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722